Citation Nr: 1620392	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a heel spur of the right foot.  

3.  Entitlement to service connection for a heel spur of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service from August 1996 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying, among other issues, the claims currently on appeal.  The Veteran notice of disagreement was received in a timely fashion in April 2010.  A January 2011 statement of the case continued denials of the claims of entitlement to service connection for PPD, headaches, a right foot heal spur, a left foot heal spur, a sprained right ankle, a sprained left ankle, back problems and a stress fracture of the right shin.  In March 2011, the Veteran submitted a formal appeal to the Board (VA Form 9) in which he specifically noted that he was limiting his appeal to issues number 2 (headaches), number 3 (a right foot heel spur) and number 4 (a left foot heel spur); and those are the only issues certified to the Board.  As such, these 3 issues remain on appeal.  

In January 2016, the Veteran testified at a hearing before the undersigned at the Board's Central Office in Washington, D.C.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of entitlement to service connection for headaches, the Veteran has reported that she suffered an injury when her head struck a bar while in a dunk tank during service.  In support of her claim, she submitted a record from May 1997 indicating that a 19 year old female suffered a head injury in a dunk tank when she hit her face while attached to the chair.  This document supports the Veteran's reports.  No opinion has been provided as to whether this injury is at least as likely as not caused or aggravated a current chronic headache disability; therefore, a VA examination is warranted.  

As for the issues of entitlement to service connection for heel spurs of the right and left feet, the Veteran testified in January 2016 that she did not have any problems prior to joining the Marines.  The Veteran was noted to have preexisting, but asymptomatic pes planus on examination for entry into service in 1996.  An examination is needed to evaluate the heel spur claims.  

The Veteran also testified in January 2016 that she saw a "Dr. Zee" following her separation from active duty.  The file does not reflect that any records from this physician have been obtained.

The Veteran also testified to subsequently receiving treatment from a "Dr. Cashdollar."  Again, the file does not reflect that any records from this physician have been obtained, but VA has a duty to obtain the identified records.  38 U.S.C.A. § 5103(a), (b) (West 2014).

The RMC (Records Management Center) notified VA in September 2008 that "STR [service treatment record] is a no record at the RMC."  The Veteran was the recipient of the Navy and Marine Corps Overseas Service Ribbon as well as the Navy Unit Commendation.  VA has a duty to search alternate sources for service treatment records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In light of the Veteran's commendations, the Navy Personnel Command (PERS-312E) should also be contacted in an attempt to obtain any relevant records.  All other reasonable efforts should be obtained to obtain the Veteran's records if Navy Personnel Command is unsuccessful.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should search alternate sources for the Veteran's service treatment records.  This may include contacting Navy Personnel Command (PERS-312E) or other entity as warranted.  

Efforts should continue until the records are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. 

2.  Ask the Veteran to authorize VA to obtain treatment records from "Dr. Zee" and "Dr. Cashdollar," then after securing any necessary authorization, VA should obtain all identified treatment records.  

All reasonable attempts should be made to obtain such records (VA must make at least one follow-up request if no response is received, unless it is apparent after one request that the records do not exist).  

3.  If any records cannot be obtained, inform the Veteran of the missing records, the attempts made to obtain them; and of further actions that will be taken.

4.  After obtaining available records, schedule the Veteran for a VA examination to determine whether a current headache disorder is related to service.  The examiner should note that the claims file was reviewed.  

After performing all indicated tests and studies, the examiner should address the following:

(a) Has the Veteran had a headache disability at any time since 2010, even if not shown on the current examination?

(b) If so, is there clear and unmistakable evidence that this disability preexisted military service, and, is there clear and unmistakable evidence that it was not aggravated beyond the normal progression as a result of military service?

(c) If the answer to any part of (b) is in the negative, is it at least as likely as not that the headache disability otherwise manifested during, or as a result of, active military service, to include as secondary to an injury sustained while in a dunk tank in 1997?

The examiner should state whether the Veteran's reports would be sufficient in conjunction with the other evidence of record to show the onset or aggravation of a headache disorder in service; and whether there is any medical reason to disregard her reports.  

Reasons must be provided for all opinions.  If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

5.  After obtaining available records, the Veteran should be scheduled for a VA examination to determine whether current bilateral heel spurs are related to service.  The examiner should note that the claims file was reviewed.  

After performing all indicated tests and studies, the examiner should address the following:

(a) Is there clear and unmistakable (undebatable) evidence that heel spurs in the right or left foot preexisted military service; and, is there clear and unmistakable evidence that it was not aggravated beyond the normal progression as a result of military service?

(c) If the answer to any part of (b) is in the negative, is it at least as likely as not that heel spurs became manifest during, or as a result of, active military service?

In providing the above opinions, the examiner is to consider the Veteran's military treatment records, including the April 1996 enlistment examination noting mild pes planus upon enlistment.  

The examiner should state whether the Veteran's reports would be sufficient in conjunction with the other evidence of record to show the onset or aggravation of heel spurs in service; and whether there is any medical reason to disregard her reports.  

Reasons must be provided for all opinions.  If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  



6.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

